NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            JAN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

 KENNETH EVANS,                                   No. 08-55431

               Plaintiff - Appellant,             D.C. No. 2:05-CV-05044-DDP-SS

   v.
                                                  MEMORANDUM *
 LIEUTENANT EVANS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Kenneth Evans, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Evans’s
request for oral argument is denied.

JK/Research
to the courts and due process. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Knappenberger v. City of Phoenix, 566 F.3d 936, 939 (9th Cir.

2009). We affirm.

       The district court properly dismissed the action because Evans failed to

show that he suffered an actual injury as a result of defendants’ delay in processing

his legal mail and in providing him with a requested address. See Lewis v. Casey,

518 U.S. 343, 348 (1996) (explaining that “actual injury” is “actual prejudice with

respect to contemplated or existing litigation, such as the inability to meet a filing

deadline or to present a claim”) (citation and internal quotation marks omitted).

       Evans’s remaining contentions are unpersuasive.

       Evans’s request for appointment of counsel is denied.

       AFFIRMED.




JK/Research                                2                                     08-55431